Name: Commission Delegated Regulation (EU) 2015/2439 of 12 October 2015 establishing a discard plan for certain demersal fisheries in south-western waters
 Type: Delegated Regulation
 Subject Matter: fisheries;  environmental policy;  international law
 Date Published: nan

 23.12.2015 EN Official Journal of the European Union L 336/36 COMMISSION DELEGATED REGULATION (EU) 2015/2439 of 12 October 2015 establishing a discard plan for certain demersal fisheries in south-western waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the common fisheries policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Articles 15(6) and 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for a period of no more than three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Belgium, Spain, France, the Netherlands and Portugal have a direct fisheries management interest in the south-western waters. Those Member States have submitted a joint recommendation to the Commission after consultation of the South Western Waters Advisory Council. Scientific contribution was obtained from relevant scientific bodies and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF). The measures included in the joint recommendation comply with Article 15(6) of Regulation (EU) No 1380/2013 and therefore, in accordance with Article 18(3) of that Regulation, they should be included in this Regulation. (4) As regards the south-western waters, according to Article 15(1)(c) of Regulation (EU) No 1380/2013 the landing obligation applies to the species that define the fisheries at the latest from 1 January 2016. In accordance with the joint recommendation, the discard plan should cover the fisheries of common sole, hake and Norway lobster (only inside the stocks' distribution areas referred to as functional units) in ICES divisions VIIIa, b, d, e; Norway lobster in ICES divisions VIIIc and IXa (only inside functional units); common sole and plaice in ICES division IXa; and hake in ICES divisions VIIIc and IXa. (5) The joint recommendation suggested that an exemption from the landing obligation be applied to Norway lobster caught by trawls in ICES subareas VIII and IX, as existing scientific evidence indicates possible high survival rates, taking into account the characteristics of the gears targeting this species, the fishing practices and the ecosystem. The STECF in its evaluation concludes that more studies are needed to corroborate the existing findings, and notes that such studies are underway and planned. Therefore, this exemption should be included in the Regulation for the year 2016, with a provision asking the Member States concerned to submit further data to the Commission to allow STECF to fully assess the justifications for the exemption. (6) The joint recommendation includes three de minimis exemptions from the landing obligation for certain fisheries and up to certain levels. The evidence provided by the Member States was reviewed by the STECF. The STECF concludes that the joint recommendation contained reasoned arguments related to the difficulty of increasing selectivity combined with disproportionate costs of handling unwanted catches. In light of the above it is appropriate to establish the de minimis exemptions in accordance with the percentage level proposed in the joint recommendation and at levels not exceeding those allowed under Article 15(1) of Regulation (EU) No 1380/2013. (7) The de minimis exemption for common sole, up to a maximum of 5 % of the total annual catches of this species by vessels targeting this species in ICES divisions VIIIa and VIIIb with beam trawls and bottom trawls, is based on the fact that viable increases in selectivity are very difficult to achieve. The STECF concluded that the supporting information is sufficient to justify the exemption claimed. Therefore, the exemption concerned should be included in this Regulation. (8) The de minimis exemption for common sole, up to a maximum of 3 % of the total annual catches of this species by vessels targeting this species in ICES divisions VIIIa and VIIIb with trammel nets and gillnets, is based on the fact that viable increases in selectivity are very difficult to achieve. The STECF concluded that the supporting information is sufficient to justify the exemption claimed. Therefore, the exemption concerned should be included in this Regulation. (9) The de minimis exemption for hake, up to a maximum of 7 % in 2016 and 2017 and 6 % in 2018 of the total annual catches of this species by vessels targeting this species in ICES subareas VIII and IX with trawls, is based on the fact that viable increases in selectivity are very difficult to achieve. The existing supporting information presented demonstrates that increasing selectivity in the fisheries concerned would lead to losses of marketable fish that would make the fisheries potentially uneconomic. Moreover, STECF pointed out that it should be supplemented by further selectivity studies in the relevant fisheries. Therefore, this exemption should be included in the Regulation, with a provision asking the Member States concerned to submit further data to the Commission to allow STECF to fully assess the justifications for the exemption. (10) Since the measures provided for in this Regulation impact directly on the economic activities linked to and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2016 in order to comply with the time-frame set out in Article 15 of Regulation (EU) No 1380/2013. In accordance with Article 15(6) of that Regulation, this Regulation should apply for no more than three years, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation specifies the details for implementing the landing obligation, provided for in Article 15(1) of Regulation (EU) No 1380/2013, and shall apply in the south-western waters, as defined in Article 4(2)(d) of that Regulation, in the fisheries set out in the Annex to this Regulation. Article 2 Survivability exemption 1. The exemption from the landing obligation provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 for species for which scientific evidence demonstrates high survival rates shall apply in 2016 to Norway lobster (Nephrops norvegicus) caught in ICES subareas VIII and IX by trawls (gear codes (2): OTB, OTT, PTB, TBN, TBS, TB, OT, PT and TX). 2. Member States having a direct management interest in south-western waters shall submit, by 1 May 2016, additional scientific information supporting the exemption laid down in paragraph 1. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess the provided scientific information by 1 September 2016. Article 3 De minimis exemptions 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the following quantities may be discarded: (a) for common sole (Solea solea), up to a maximum of 5 % of the total annual catches of this species by vessels using beam trawl (gear code: TBB) and bottom trawls (gear codes: OTB, OTT, PTB, TBN, TBS, TB, OT, PT and TX) targeting this species in ICES divisions VIIIa and VIIIb; (b) for common sole (Solea solea), up to a maximum of 3 % of the total annual catches of this species by vessels using trammel nets and gillnets (gear codes: GNS, GN, GND, GNC, GTN, GTR and GEN) targeting this species in ICES divisions VIIIa and VIIIb; (c) for hake (Merluccius merluccius), up to a maximum of 7 % in 2016 and 2017 and up to 6 % in 2018 of the total annual catches of this species by vessels using trawls (gear codes: OTT, OTB, PTB, OT, PT, TBN, TBS, TX, SSC, SPR, TB, SDN, SX and SV) targeting this species in ICES subareas VIII and IX. 2. By 1 May 2016, Member States having a direct management interest in the south-western waters shall submit to the Commission additional discard data and any other relevant scientific information supporting the exemption laid down in paragraph 1(c). The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess those data and that information by 1 September 2016. Article 4 Vessels subject to the landing obligation 1. Member States shall determine, in accordance with the criteria laid down in the Annex to this Regulation, the vessels subject to the landing obligation for each particular fishery. 2. By 31 December 2015, the Member States concerned shall submit to the Commission and other Member States, using the secure Union control website, the lists of vessels determined pursuant to paragraph 1 for each particular fishery set out in Annex. They shall keep those lists updated. Article 5 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016 until 31 December 2018. Article 4 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.1.2013, p. 22. (2) Gear codes used in this Regulation are defined by the Food and Agriculture Organisation of the United Nations. ANNEX Fisheries subject to the landing obligation (a) Fisheries in ICES divisions VIIIa, b, d and e Fishery (species) Gear Code Fishing gear description Mesh Size Landing Obligation Common sole (Solea solea) OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX All Bottom Trawls Mesh size between 70 mm and 100 mm wide All catches of common sole are subject to the landing obligation. TBB All Beam trawls Mesh size between 70 mm and 100 mm wide GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets Mesh size larger or equal to 100 mm wide Hake (Merluccius merluccius) OTT, OTB, PTB, SDN, OT, PT, TBN, TBS, TX, SSC, SPR, TB, SX, SV All Bottom Trawls & Seines Mesh size larger or equal to 100 mm wide All catches of hake are subject to the landing obligation. LL, LLS All Long lines All GNS, GN, GND, GNC, GTN, GEN All Gill Nets Mesh size larger or equal to 100 mm wide Norway lobster (Nephrops norvegicus) only inside functional units OTB, OTT, PTB, TBN, TBS, TB, OT, PT, TX All Bottom Trawls Mesh size larger or equal to 70 mm All catches of Norway lobster are subject to the landing obligation. (b) Fisheries in ICES divisions VIIIc and IXa Fishery (species) Gear Code Fishing gear description Mesh Size Landing Obligation Norway lobster (Nephrops norvegicus) only inside functional units OTB, PTB, OTT, TBN, TBS, OT, PT, TX TB All Bottom Trawls Mesh size larger or equal to 70 mm All catches of Norway lobster are subject to the landing obligation. Hake (Merluccius merluccius) OTT, OTB, PTB, OT, PT, TBN, TBS, TX, SSC, SPR, TB, SDN, SX, SV All Bottom Trawls and Seines Vessels which fulfil the following cumulative criteria: 1. Use mesh size larger or equal to 70 mm 2. Total hake landings in the period 2013/2014 consist of: more than 10 % of all landed species and more than 10 metric tons. All catches of hake are subject to the landing obligation. GNS, GN, GND, GNC, GTN, GEN All Gill Nets Vessels which fulfil the following cumulative criteria: 1. Use mesh size between 80 and 99 mm wide 2. Total hake landings in the period 2013/2014 consist of more than 10 % of all landed species and more than 10 metric tons. LL, LLS All Long lines Vessels which fulfil the following cumulative criteria: 1. Hook size bigger than 3,85 +/ 1,15 length and 1,6 +/ 0,4 width 2. Total hake landings in the period 2013/2014 consist of more than 10 % of all landed species and more than 10 metric tons. (c) Fisheries in ICES division IXa Fishery (species) Gear Code Fishing gear description Mesh Size Landing Obligation Common sole (Solea solea) and plaice (Pleuronectes platessa) GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets Mesh size larger or equal to 100 mm All catches of common sole and plaice are subject to the landing obligation.